Citation Nr: 1623547	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the termination of nonservice-connected pension benefits for the period from October 1, 2007 to January 1, 2008 was proper.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1971 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the VA Regional Office (RO) in St. Paul, Minnesota.  The Waco, Texas, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In March 2011 and April 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  As explained in more detail in the Remand section below, the Board finds that there has not been substantial compliance with the March 2011 and April 2013 Board Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the appeal is REMANDED to the AOJ.  


REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review.  A July 2007 rating decision granted nonservice-connected pension benefits based on the Veteran having no income from June, 19 2007.  The record reflects that the Veteran and C.R. were married from September 18, 2007 to May 23, 2008, and that the Veteran has asserted that he stopped contributing to the former spouse's support on December 31, 2007.  See, e.g., October 2008 notice of disagreement (NOD). However, the claims file contains no information with respect to the former spouse's income for the period from October 1, 2008 to December 31, 2007.  As such, the RO terminated the Veteran's  nonservice-connected pension benefits for the period from October 1, 2007 to January 1, 2008.  The Veteran reported that his former spouse refused to provide him with information regarding her income for the period of October 1, 2007 to January 1, 2008, but that she indicated willingness to communicate directly with VA about her income for the above-referenced period.  See id. 

The March 2011 and April 2013 Board Remands directed the AOJ to obtain the former spouse's income information for the period from October 1, 2007 to January 1, 2008, as well as associate with the claims file several documents, which were listed in the July 2009 statement of the case (SOC).  Specifically, the March 2011 and April 2013 Board Remands directed the AOJ to obtain the January 2008 and June 2009 VA Forms 21-0516-1, June 2008 VA Form 21-686c, and the December 2007 VA Form 21-4138.  While the AOJ attempted to obtain the former spouse's income information, the record reflects that the AOJ did not make any attempt to obtain and associate the above-referenced documents with the claims file.  Accordingly, the Board finds that there has not been substantial compliance with the March 2011 and April 2013 Board Remand directives.  Stegall, 11 Vet. App. 268.  Moreover, the record does not show that the AOJ obtained or considered the Veteran's Income Verification Matching (IVM) file for the period from October 1, 2007 to January 1, 2008.  Upon Remand, the IVM file for the above-referenced period should be obtained.

Based on the foregoing, the Board finds that a Remand is required in order to obtain the above-referenced records and undertake additional efforts to obtain the former spouse's income information for the period from October 1, 2007 to January 1, 2008.  The Veteran should provide VA with the above-referenced documents and/or information if he has access to them. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request a statement from the Veteran as to the amount of income, if any, the Veteran's former spouse contributed during the period from October 1, 2007 to January 1, 2008. 

2. The AOJ should undertake additional efforts to associate with the claims file the following items, which were listed in the July 2009 SOC: January 4, 2008 VA Form 21-0516-1; June 10, 2009 VA Form 21-0516-1; June 10, 2008 VA Form 21-686c; and VA Form 21-4138 dated on or after December 2007 in which the Veteran reported that he stopped contributing to the former wife's support as of December 31, 2007.  Efforts to obtain all these records should be associated with the claims file and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The AOJ should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2015) if the records are unavailable.  Any records obtained should be associated with the electronic claims file on VBMS.

3. The AOJ should undertake additional efforts to contact the Veteran's former spouse and request information concerning her income for the period of October 1, 2007 to January 1, 2008.  

4. The AOJ should obtain and review the Veteran's IVM file for the period from October 1, 2007 to January 1, 2008.  The IVM file should be associated with the electronic claims file on VBMS.

5. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 






Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


